Citation Nr: 0903321	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a service-connected scar of the right index 
finger.

2.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the left knee, currently 
evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the right knee, currently 
evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

Procedural history

In the September 2006 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
osteoarthritis of the left and right knees; assigning 10 
percent disability ratings to each.  In the same decision, 
the RO granted the veteran's claim of entitlement to service 
connection a scar of the right index finger and assigned a 
noncompensable [zero percent] disability rating.  
The veteran disagreed with the assigned disability ratings 
and initiated this appeal.  The appeal was perfected by the 
timely filing of the veteran's substantive appeal [VA Form 9] 
in May 2007.

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

Issues not on appeal

The September 2006 rating decision also granted service 
connection for tinea barbae of the face and neck and 
dermatitis of the chin and assigned a noncompensable 
disability rating.  The RO also denied the veteran's claims 
of entitlement to service connection for otitis externa, 
chronic upper respiratory infections and inguinal hernia.  
The veteran did not disagree.  Accordingly, these matters are 
in appellate status and they will be discussed no further 
herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

Remanded issues

The issues of entitlement to increased disability ratings for 
the service-connected osteoarthritis of the left and right 
knees are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.  The veteran will 
be informed if further action on his part is required.


FINDINGS OF FACT

1.  The veteran's service-connected scar of the right index 
finger is manifested by minimal functional loss due to 
stiffness and occasional pain; there is no objective evidence 
of a scar that is painful on examination.

2.  The evidence does not show that the veteran's service-
connected scar of the right index finger is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for scar 
of the right index finger are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 
5229, 7805 (2008).

2.  Application of extraschedular provisions for the service-
connected scar of the right index finger is not warranted.  
38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased (compensable) disability 
rating for the service-connected scar of the right index 
finger.

The veteran seeks entitlement to a compensable initial 
disability rating for his service-connected scar of the right 
index finger.  As is discussed elsewhere in this decision, 
the issues of entitlement to increased initial disability 
ratings for service-connected osteoarthritis of the left and 
right knees, in excess of 10 percent each, are being remanded 
for additional development.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran received a general VCAA 
notice letter, dated November 2005, in conjunction with his 
then pending, and later granted, claim of entitlement to 
service connection.  Although the aforementioned VCAA letter 
did not specifically include any information pertaining to 
evidence necessary to substantiate a claim for a higher 
rating, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the November 2005 VCAA letter.  
Specifically, the veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the veteran that 
VA would make reasonable efforts to request such records.  
The veteran was also informed that a medical examination 
would be scheduled, if necessary to make a decision on his 
claim.  [The veteran was afforded a VA examination in 
February 2006].

The November 2005 letter stated:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

The November 2005 VCAA letter specifically requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice, since the veteran's claim was readjudicated 
in May 2007, following the issuance of the March 2006 Dingess 
letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely NOD with respect to the initial rating 
or effective date assigned following the grant of service 
connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes service treatment records as well as VA and private 
treatment records.  Additionally, the veteran was afforded a 
VA examination in February 2006.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to this 
issue.



Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The veteran's right index finger scar is currently rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 [scars, other] 
(2008).  This diagnostic code directs that scars be rated 
based on the limitation of function of the affected part.  
Accordingly, the veteran's service-connected right index 
finger scar is also rated under Diagnostic Code 5229 [index 
or long finger, limitation of motion].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A number of other diagnostic codes which specifically deal 
with scars are potentially applicable.  For reasons stated 
immediately below, none are appropriate in this case.

The February 2006 examiner further reported noted that the 
scar of the right index finger measured 2 cm. by 2 cm. and 
that there was "no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, [or] 
abnormal texture."  The examiner diagnosed the veteran with 
"laceration of the right index finger" and reported the 
veteran's right hand strength was slightly reduced.  

Diagnostic Code 7801 provides a 10 percent evaluation for 
deep scars or scars that cause limitation of motion when such 
have an area of at least six square inches 
(39 sq. cm.).  According to the medical evidence of record, 
the veteran's right index finger scar is not deep.  Moreover, 
the scar covers an extremely small area of the veteran's body 
(only 4 sq. cm.); thus the scar's area is less than six 
square inches.  Accordingly, Diagnostic Code 7801 does not 
aid the veteran.

Diagnostic Code 7802 rates scars "other than on the head, 
face, or neck that are superficial and that do not cause 
limitation of motion."  The medical evidence indicates that 
the veteran's scar is superficial in nature and is not 
located on the head, face, or neck.  The scar however, does 
appear to cause some limitation of motion of the right index 
finger.  The February 2006 VA examiner specifically found the 
scar to be productive of minimally impaired range of motion 
in the right index finger noted.  Further, as noted 
immediately above, the veteran's scar covers only 4 square 
centimeters, which is clearly less than the 144 square inches 
required for a compensable evaluation under Diagnostic Code 
7802. Therefore, Diagnostic Code 7802 is inapplicable to the 
instant case.  

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is 
specifically defined by Diagnostic Code 7803 as one "where, 
for any reason, there is frequent loss of covering of skin 
over the scar."  None of the medical evidence of record, 
including the February 2006 VA examination report, has noted 
loss of skin covering over the scar.  The February 2006 
examiner specifically noted that the scar was nonadherent, 
with no instability or tissue loss.  Accordingly, Diagnostic 
Code 7803 is not for application

Diagnostic Code 7804 is not applicable as that diagnostic 
code requires the scar to be painful on examination.  The 
February 2006 VA examiner specifically found the scar to be 
nontender on examination.  

The veteran's service-connected right index finger scar, 
according to the medical evidence, causes slightly impaired 
limitation of function of the veteran's right hand.   Such 
symptomatology [loss of function due to the scar] consistent 
with Diagnostic Codes 7805 and 5229.  The veteran does not 
suggest that another diagnostic code or codes would be more 
appropriate.  

Accordingly, the Board will proceed to analyze the veteran's 
claim under Diagnostic Codes 7805 and 5229.

Specific schedular criteria

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from September 2005, so 
only the current schedular criteria are applicable.  Cf. 
VAOPGCPREC 7-2003.  Diagnostic Code 7805 was not changed in 
any event.

Diagnostic Code 7805 calls for rating scars which cause 
functional loss to be rated on limitation of function of the 
affected part.

Limitation of motion of the index finger is rated under 
Diagnostic Code 5229, which provides a maximum rating of 10 
percent (for major or minor hand) if there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible or; with extension limited by more than 30 
degrees.  With a gap of less than one inch and extension 
limited by no more than 30 degrees, a zero percent disability 
rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2008).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Analysis

The veteran is seeking a compensable evaluation for his 
service-connected right index finger scar.  

Mittleider concerns

The X-rays conducted in conjunction with the February 2006 VA 
examination revealed minimal diffuse osteoarthropathy 
involving the small joints of the digits of the right hand.  
In a February 2006 addendum to the VA examination report, the 
examiner indicated that the osteoarthropathy was an 
incidental disability was not secondary to the service-
connected right index finger scar.

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the very thorough 
February 2006  examination adequately described the 
functional loss due to the scar. 

Schedular rating

For the reasons expressed immediately below, the Board finds 
that the symptoms of the veteran's service-connected right 
index finger scar are consistent with the currently assigned 
noncompensable disability rating.

As noted above, under Diagnostic Code 5229 [limitation of 
motion of the index or long finger], a 10 percent disability 
rating is warranted for limitation of motion of the index 
finger with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or with 
extension limited by more than 30 degrees.
 
These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].  

The veteran was afforded a VA examination in February 2006.  
As to range of motion, the VA examiner reported that the tip 
of the right index finger was able to approximate the 
proximal transverse crease of the palm.  Flexion of the 
metacarpophalangeal joint, proximal interphalangeal joint, 
and distal interphalangeal joint of the right index finger 
was 90, 60, and 70 degrees respectively.  Right hand strength 
was described as "slightly reduced."

In short, there is virtually no limitation of motion or loss 
of function related to the service-connected right index 
finger scar. 

There is no competent medical evidence to contradict the 
findings of the VA examiner.  A careful review of the record 
indicates that there is no medical evidence of record tending 
to indicate that the veteran experiences any significant 
limitation of motion associated with his right index finger 
scar.  It does not appear that he has requested medical 
treatment for the scar.  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

In sum, the competent medical evidence does not demonstrate 
limitation of motion of the index finger with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or extension limited by more than 30 
degrees, as is necessary for a 10 percent disability rating 
pursuant to Diagnostic Code 5229.  Therefore, the criteria 
for a higher disability rating have not been met or 
approximated.  See 38 C.F.R. 
§ 4.71a, 4.118, Diagnostic Codes 5229 and 7805 (2008).

Deluca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right index finger scar 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca, 
supra.  The objective clinical findings of record, however, 
do not reflect impairment due to the service-connected scar 
that warrants a higher rating.  

The veteran has recently complained of some pain of the right 
index finger.  See the August 2008 Board hearing transcript, 
pgs. 12-13.  However, the scar was described by the VA 
examiner as being nontender.  As was noted above, the veteran 
has been diagnosed as having osteoarthrophy of the right 
hand.  It is well-settled that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 4.40 
and 4.45.  

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's disability rating for the 
right index finger scar has been assigned a noncompensable 
disability rating effective from September 2005, the date of 
his claim.  

It appears from the medical evidence of record that the 
symptomatology of the veteran's service-connected disability 
has not appreciably changed since the date of service 
connection.  The VA treatment records and February 2006 VA 
examination report indicated that the disability remained 
relatively stable throughout the period.  The veteran has not 
sought medical treatment at any time for the scar.  There 
appears to have been no time during which the schedular 
criteria for a higher disability rating were met or 
approximated. 

The Board therefore finds that a noncompensable disability 
rating is appropriate for the entire period from September 
2005.  

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
right index finger scar.  See Bagwell v. Brown, 9 Vet. App. 
157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  
The veteran has not indicated that the right index finger 
scar in any way interferes with his ability to work.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record 
demonstrates that the veteran has not required 
hospitalization as a result of his right index finger scar 
symptomatology.  Further, the record does not demonstrate any 
other reason why an extraschedular rating should be 
assigned.  

Accordingly, because there is no factor which takes the 
disability outside the usual rating criteria, referral of the 
case for extraschedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the veteran does not meet the criteria for a 
compensable disability rating for his service-connected scar 
of the right index finger.  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected scar of the right index finger is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the left knee, currently 
evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the right knee, currently 
evaluated 10 percent disabling.

The veteran is also seeking entitlement to an increased 
initial disability ratings for his service-connected left and 
right knee disabilities.  After having carefully considered 
the matters, and for reasons expressed immediately below, the 
Board finds that both claims must be remanded for further 
evidentiary development.  

Reasons for remand

VA treatment records

The claims folder contains evidence from the Audie Murphy VA 
Hospital in San Antonio, Texas; the most current such 
treatment record is dated February 2007.  At the August 2008 
Board hearing, the veteran indicated that he was recently 
prescribed bilateral knee braces and a cane for his service-
connected knee disabilities.  As such evidence would be 
pertinent to the veteran's increased disability ratings 
claims, updated records from the Audie Murphy VA Hospital, if 
existing, should be obtained and associated with the 
veteran's VA claims folder.  



VA examination

The veteran was afforded a VA examination in February 2006 as 
to his service-connected bilateral knee disabilities.  The 
veteran essentially contends that his service-connected 
disabilities have since increased in severity.  In 
particular, the veteran asserts that he suffers from 
worsening instability of both knees, as a result of which he 
now must wear support braces and use a cane.  See, e.g., the 
August 2008 Board hearing transcript.  The Board finds that a 
contemporaneous VA medical examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should obtain the veteran's 
treatment records from the Audie 
Murphy VA Hospital in San Antonio, 
Texas dated from February 2007 to 
the present.  All records so 
obtained should be associated with 
the claims folder.

2.	VBA should arrange for the veteran 
to be examined in order to 
determine the severity of the  
service-connected left and right 
knee disabilities.  In assessing 
the veteran's knee disabilities, 
the examiner should specifically 
consider the veteran's complaints 
of near-constant pain and 
increasing instability in the knee 
joints.  The examiner should also 
indicate whether there is any 
functional loss due to pain in 
either knee, or any additional 
functional loss due to weakness, 
fatigability, incoordination, or 
pain on movement.  A report of the 
examination should be prepared and 
associated with the veteran's VA 
claims folder. 
    
3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the veteran's claims.  
If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided 
an SSOC and given an appropriate 
opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order. 
    
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


